DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2022 was considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the disclosure describes various holes and shapes being subject to “burring work” (see page 3, lines 5 and 8; page 10, line 5; page 20, line 23). As best understood by the examiner, the process of “burring” is when items are formed and the end are jagged or rough. In order to make those surfaces smooth or “clean” for assembly or welding, the ends or holes are deburred. The Examiner is unclear from the specification of how holes and other surfaces described would be formed by “burring.” Examiner believes the confusion in terms is a result of a direct translation of the original foreign application. Examiner suggests amending and clarifying.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites the limitation “ the vehicle body side inner connection portion having a tubular shape is formed by burring work performed on an edge portion of the vehicle body side inner through-hole.” The term “burring work” is unclear and the specification does not remedy the meaning of “burring work.” The traditional meaning of burring is when jagged or rough edges exist, so it is unclear how the tubular shape of the inner connection portion would be made by creating jagged or rough edges. The Examiner believes the meaning was lost in translation from the original foreign application. The Examiner suggests clarifying the use of “burring work” in order to provide adequate description of how the tubular inner connection portion would be formed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2 and 3 recite the phrase “is consisted by.” The phrasing appears to be a literal translation into English from a foreign language and is a grammatical and idiomatic error.
	Claim 6 recites the phrase “formed by burring work.” As best understood by the examiner, the process of “burring” is when items are formed and the end are jagged or rough. In order to make those surfaces smooth or “clean” for assembly or welding, the ends or holes are deburred. Examiner believes the confusion in terms is a result of a direct translation of the original foreign application. Examiner suggests amending and clarifying the phrase “formed by burring work.”
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2020/0016948 to Izumi et al. (hereinafter Izumi) in view of US Patent 10,406,880 to Mizumoto et al. (hereinafter Mizumoto).
	Regarding claims 1, 4, and 5, Izumi discloses a suspension arm (see paragraph [0029]) which is connected to a vehicle body and a knuckle supporting a vehicle wheel, the trailing arm comprising: a resinous outer portion (P) which has a hollow portion (see hollow area between halves of P in Figure 7); and a metallic inner portion (M) which is joined to the outer portion (see where M is joined to P at B in Figure 7) in the hollow portion. Izumi discloses that the arm component is applicable in the field of strength parts, such as for vehicles (see paragraph [0044]). Izumi discloses inner connection portions (14, 15) on the inner portion (M). Izumi discloses the outer portion having outer connection portions (34 and 35), and a convex portion (46) between the two outer connection portions. Izumi does not explicitly disclose that the arm is a trailing arm connected to a vehicle body and a knuckle supporting a vehicle wheel.
	However, it is common and well-known that one of the suspension arms on a vehicle can be a trailing arm for connecting a vehicle body/frame to a knuckle connected to a wheel. Mizumoto is just one example of a suspension arm (45) being a trailing arm (45) made of resin and metal that is attached to a vehicle body/frame (47) and also attached (37) to a knuckle 919) attached to a vehicle wheel (see Figure 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention for the suspension arm disclosed in Izumi to be the common and well-known trailing arm, as disclosed by Mizumoto in order to have a strong and lightweight suspension part as a trailing arm in a suspension. 
	Regarding claim 2, Izumi discloses the outer portion consists of at least two members (P and P, see Figure 2).
	Regarding claim 3, Izumi discloses the inner potion is a press-processed plate material (see paragraph [0030]).
	Regarding claim 6, Izumi discloses the inner portion includes a vehicle body side inner through-hole (15), and wherein the vehicle body side inner connection portion (15) having a tubular shape (see Figure 2) at the vehicle body side inner through-hole.
	Regarding claim 9, Izumi discloses the outer portion (P) contains reinforcing fibers (see paragraph [0025]).
	Regarding claim 11, Izumi discloses the outer portion (P) includes a sandwiching portion which is formed on an inside of a peripheral edge portion so as to sandwich the inner portion (M) from both sides (see Figure 7).	
Claims 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi and Mizumoto as applied to claims 1-6, 9, and 11 above, and further in view of Korean Patent Publication KR 20210080027 to Lee.
Izumi and Mizumoto are discussed above and disclose a suspension arm to be made of metal and resinous pieces (Izumi abstract) that could be a trailing arm attached to both a vehicle body side and a knuckle side (see Figure 2 of Mizumoto), but fail to disclose the outer portion includes a rib portion which is formed on a surface on a side opposite to the hollow portion, the rib portion is formed along a shape of the convex portion of the outer portion, and that the rib portion is composed of a plurality of ribs and the plurality of ribs are arrange in a lattice shape. 
Lee discloses a trailing arm for a suspension including a plurality of ribs (13a, b, and c) formed on both sides of the trailing arm 10. The rib (13b) pattern being arranged in a lattice shape (see Figure 2b) where the ribs are used to prevent torsion in the central region of the trailing arm (see paragraphs [0058] and [0059] in the attached English translation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the present invention to have had the rib structure of Lee on the suspension arm of Izumi in view of Mizumoto, in order to provide strength and prevent torsion in the convex (center) portion of the suspension arm. 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on the attached PTO-892 includes references related to suspensions, especially trailing arms, and their construction and structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616